                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HAROL JORDAN,                                     Case No. 17-cv-03706-HSG (PR)
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING EXTENSION OF
                                                 v.                                        TIME TO FILE OPPOSITION
                                   9

                                  10     J. VARGAS, et al.,                                Re: Dkt. No. 49
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Plaintiff’s request for an extension of time to file his opposition

                                  14   to Defendants’ summary judgment motion is GRANTED. Plaintiff’s opposition to the summary

                                  15   judgment motion shall be filed by April 29, 2019. Defendant shall file a reply brief no later than

                                  16   14 days after the date the opposition is filed. The motion shall be deemed submitted as of the date

                                  17   the reply brief is due. No hearing will be held on the motion.

                                  18          This order terminates Dkt. No. 49.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 2/26/2019

                                  21

                                  22
                                                                                                   HAYWOOD S. GILLIAM, JR.
                                  23                                                               United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
